--------------------------------------------------------------------------------

Exhibit 10.5
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Eco
Building Products, Inc., a Colorado corporation (the “Company”), and Steve
Conboy, an individual (“Employee”), effective November 1st, 2013 (“Effective
Date”).  The Company desires to retain the services of Employee, and Employee
desires to be employed by the Company for the term of this Agreement.  Certain
terms used in this Agreement denoted by initial capital letters are defined in
Section 20.
 
NOW, THEREFORE, in the consideration of the premises and the mutual covenants
and agreements set forth herein, the Company and Employee, intending to be
legally bound, hereby agree as follows:
 
AGREEMENT
 
1.       Employment.  The Company shall employ Employee as President and Chief
Executive Officer of the Company and Employee accepts such employment and agrees
to perform services for the Company, for the period and upon the other terms and
conditions set forth in this Agreement.
 
2.       Term. The term of Employee’s employment hereunder shall be for a period
of five (5) years, commencing November 1st, 2013 (the “Initial Term”), and shall
be automatically extended for additional one (1) year periods as provided in
Section 2.1.  Employee’s employment hereunder is subject to earlier termination
as hereafter specified.
 
2.1         Automatic Renewal. This Agreement shall be renewed automatically for
succeeding terms of one (1) year each (“Renewal Terms”) unless either party
gives notice to the other at least 30 days prior to the expiration of any term
of said party’s intention not to renew this Agreement.
 
3.       Position and Duties.
 
3.1         Duties.  During the term of this Agreement, Employee shall perform
all duties and functions customarily performed by the President and Chief
Executive Officer of a public business the size and nature similar to that of
the Company, including the duties and responsibilities specified in Exhibit 1
and such other employment duties as the Company’s board of directors may assign
to him from time to time.  Employee shall use his best efforts, judgment and
energy to improve and advance the business and interests of the Company in a
manner consistent with the duties of his position.  The Company may make and
enforce any reasonable terms and conditions of employment not contrary to this
Agreement, which shall also govern the employment of Employee.
 
3.2         Time Commitment.  During his employment, Employee shall devote his
entire productive time, ability, and attention to the business of the Company,
except as may otherwise be approved in advance by the board of directors of the
Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.3         No Conflicting Duties.  During his employment, Employee shall not
serve as an officer, director, employee, consultant or advisor to any other
business without the prior written consent of the Company.  Employee hereby
confirms that he is under no contractual commitments inconsistent with his
obligations set forth in this Agreement, and that during his employment; he will
not render or perform services, or enter into any contract to do so, for any
other corporation, firm, entity or person which is inconsistent with the
provisions of this Agreement.
 
3.4         Competitive Activities.  During the term of this Agreement Employee
shall not, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, stockholder, member, manager, officer, director, or
in any other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the business of
the Company or any Affiliate.  This Agreement shall not be interpreted to
prohibit Employee from making passive personal investments or conducting private
business affairs if those activities do not materially interfere with the
services required under this Agreement.  However, Employee shall not directly or
indirectly, acquire, hold, or retain any interest in any business competing with
or similar in nature to the business of the Company or any Affiliate.
 
4.       Compensation.
 
4.1         Salary.  As compensation for all services to be rendered by Employee
under this Agreement, the Company shall pay to Employee an annual salary of
Three Hundred Thousand 00/100 DOLLARS ($300,000) (the “Salary”), which shall be
paid on a regular basis in accordance with the Company’s regular payroll
procedures.  The Salary shall be reviewed and adjusted at the discretion of the
Company at the end of the Initial Term and each Renewal Term. In addition the
employee will be entitled to annual bonus compensation as defined in section 4.5
below.
 
4.2         Stock Options.  Employee shall be entitled to receive from the
Company stock options to acquire shares under the Company’s stock option
plan/s.  In connection with the commencement of employment, the Company will
deliver a resolution of its Board of Directors, and all other necessary
documents, granting Employee an option to purchase 1,200,000 shares of the
Company’s common stock (“Option Shares”) with the stated exercise price on the
date of the grant.  The scheduled expiration date of the stock options shall be
April 1, 2018.  The option as to half of these Option Shares shall have a strike
price of $0.10 will vest on April 1, 2014, the option as to the second half
(600,000) of these Option Shares will vest on April 1, 2015.  In each case
vesting would depend on Employee being employed by the Company on the vesting
date.  The Option Shares are subject to the terms of the Company’s Stock Plan
and the standard-form Notice of Grant/Stock Option Agreement between Employee
and the Company
 
4.3             Participation in Benefit Plans.  Employee shall be included to
the extent eligible thereunder in any and all plans of the Company providing
general benefits for the Company’s employees, including, but not limited to, any
group life insurance, hospitalization, disability, medical, dental, Section 125
cafeteria, pension, profit sharing, savings and stock bonus plans.  Employee’s
participation in any such plan or program shall be subject to the provisions,
rules, and regulations applicable thereto.  Employee will be entitled to full
health benefits as mandated or adopted for officer positions within the
organization.  The Company reserves the right to prospectively terminate or
change benefit plans and programs it offers to its employees at any time.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.4         Expenses.  In accordance with the Company’s policies established
from time to time, the Company will pay or reimburse Employee for all reasonable
and necessary out-of-pocket expenses incurred by him in the performance of his
duties under this Agreement, provided that:
 
4.4.1           Each such item is of a type which qualifies it as a proper item
for deduction or capitalization by the Company for federal or state income tax
purposes, or, with respect to business meals, the item qualifies as a partial
deduction; and
 
4.4.2           Employee furnishes the Company with such records and other
documentary evidence as are customarily sufficient to satisfy the requirement
for substantiation of such expenditures as an income tax deduction (or
capitalization) pursuant to applicable federal and state statutes and/or
regulations.
 
4.4.3           Travel for all company sponsored tasks will be reimbursed 100%
in accordance with the executive travel compensation plan.  This is to include
business class travel for all flights of 6 hours or more in duration.
 
4.5           Bonus Plan. The employee will be measured on gross sales of the
company. Management has projected 25 million dollars of gross sales for the
first fiscal year starting on July 1st, 2013 through June 30th, 2014. When this
sales target is reached anytime within the specified period the employee will be
entitled to a cash bonus equal to the current yearly salary. For the second
fiscal year management has projected 50 million dollars of gross sales for the
fiscal year starting on July 1st, 2014 through June 30th, 2015. When this sales
target is reached anytime within the specified period the employee will be
entitled to a cash bonus equal to the current yearly salary. In addition when
the aforementioned gross sales targets are obtained the employee will be
eligible for a 20% increase in salary year over year.  All bonuses earned will
be payable within 30 days of eligibility. For all additional years not currently
defined the bonus plan will be defined by the board of directors however cannot
be less than the prior bonus plan definition accept for the adjustment of gross
sales based upon market conditions.
 
If the company achieves 80% of the bonus target then the employee is entitled to
50% of the defined bonus for the defined period.
 
5.       Annual Vacation.  Employee shall be entitled to two (2) week’s vacation
time each year during the first calendar year following the Effective
Date.  Thereafter, Employee shall be entitled to three (3) weeks of vacation
time each calendar year.  All vacation shall accrue ratably over the year
earned.  In no event may Employee accrue more than three weeks of vacation.  In
the event Employee at any time has accrued three weeks of vacation, no further
vacation shall accrue unless and until the accrued time is reduced to less than
three weeks.  Vacation accruals will recommence after Employee has taken
vacation and the accrued vacation has been dropped below the three week
maximum.  Employee may be absent from his employment for vacation only at such
times as approved by the President. Vacation accrual is retroactive to include
any prior contracts in place superseded by this agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.       Compensation upon Termination.  Employee shall be entitled to the
following payments upon the termination of his employment by the Company:
 
6.1         Resignation.  In the event Employee resigns from the Company
voluntarily pursuant to Section 13.2, Employee shall be entitled to receive
Employee’s then current Salary accrued through the effective date of
termination, plus accrued but unused vacation time and severance pay equal to
Employee’s then current monthly Salary multiplied by the number of full years of
employment of Employee by the Company, not to exceed the Salary which would have
been payable during the remainder of the then current term.  Such severance
payment shall be payable monthly in the same amounts as the monthly payments of
Salary and in accordance with the Company’s regular payroll procedures. In
addition the employee will be entitled to the annual bonus plan based upon a
prorated basis for months served within the calendar year. All eligible stock
options must be issued and all current stock holdings become immediately free
trading. The company will be responsible to issue a legal opinion letter to
remove any certificate restrictive legend.
 
6.2         With Cause.  In the event Employee is terminated by the Company for
Cause as defined in Section 20.2, the Company shall pay to Employee, Employee’s
then current Salary accrued through the date of termination, plus accrued but
unused vacation time. All eligible stock options must be issued and all current
stock holdings become immediately free trading. The company will be responsible
to issue a legal opinion letter to remove any certificate restrictive legend.
 
6.3         Without Cause.  In the event Employee is terminated by the Company
without Cause pursuant to Section 13.3, the Company shall pay to Employee the
current monthly Salary pro-rated as of the date of termination, accrued but
unused vacation time, and severance pay equal to Employee’s then current monthly
Salary multiplied by the number of full years of employment of Employee by the
Company  Such severance payment shall be payable monthly in the same amounts as
the monthly payments of Salary and in accordance with the Company’s regular
payroll procedures. In addition the employee will be entitled to two times the
annual bonus plan regardless of the total sales volumes as defined in section
4.5. All eligible stock options must be issued and all current stock holdings
become immediately free trading. The company will be responsible to issue a
legal opinion letter to remove any certificate restrictive legend.
 
6.4         Payment on Death of Employee.  This Agreement shall terminate upon
the death of Employee, and any compensation due under this Agreement, including
accrued but unused vacation time, will be paid pursuant to this section.  The
Company shall pay Employee’s beneficiary or a beneficiary designated by the
Employee in writing to the Company, or in the absence of such beneficiary, the
Employee’s estate, (i) Employee’s Salary through the end of the month in which
his death occurs; and (ii) any accrued but unused vacation time; and (iii) the
company holds a two million dollar life insurance policy in which one million
dollars of the benefit will be entitled to be paid to Cheryl Conboy or Steve
Conboy trust if established.  In addition the employee will be entitled to the
annual bonus plan regardless of the total sales volumes as defined in section
4.5. All eligible stock options must be issued and all current stock holdings
become immediately free trading. The company will be responsible to issue a
legal opinion letter to remove any certificate restrictive legend.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.       Proprietary Matter.  Except as permitted or directed by the company,
Employee shall not during the term of his employment or at any time thereafter
divulge, furnish, disclose or make accessible (other than in the ordinary course
of the business of the Company) to anyone for use in any way any confidential,
secret, or proprietary knowledge or information of the Company (“Proprietary
Matter”) which Employee has acquired or become acquainted with or will acquire
or become acquainted with, whether developed by himself or by others, including,
but not limited to, any trade secrets, confidential or secret designs,
processes, formulae, software or computer programs, plans, devices, or material
(whether or not patented or patentable, copyrighted or copyrightable) directly
or indirectly useful in any aspect of the business of the Company, any
confidential customer, distributor or supplier lists of the Company, any
confidential or secret development or research work of the Company, or other
confidential, secret or non-public aspects of the business of the
Company.  Employee acknowledges that the Proprietary Matter constitutes a unique
and valuable asset of the Company acquired at great time and expense by the
Company, and that any disclosure or other use of the Proprietary Matter other
than for the sole benefit of the Company would be wrongful and would cause
irreparable harm to the Company.  Both during and after the term of this
Agreement, Employee will refrain from any acts or omissions that would reduce
the value of Proprietary Matter to the Company.  The foregoing obligations of
confidentiality, however, shall not apply to any knowledge or information which
is now published or which subsequently becomes generally publicly known, other
than as a direct or indirect result of the breach of this Agreement by Employee.

 
8.       Inventions.  Any and all inventions, innovations or improvements
(“Inventions”) made, developed or created by Employee (whether at the request or
suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular hours of work or otherwise) during his
employment by the Company which may be directly or indirectly useful in, or
relate to, the business of the Company shall be promptly and fully disclosed by
Employee to the Managers of the Company and shall be the Company’s exclusive
property, and Employee shall promptly deliver to an appropriate representative
of the Company as designated by the Managers all papers, drawings, models, data
and other material relating to any inventions made, developed or created by
him.  Employee shall, at the request of the Company and without any payment
therefor, execute any documents necessary or advisable in the opinion of the
Company’s counsel to direct issuance of patents or copyrights to the Company
with respect to such Inventions or to vest in the Company title to such
Inventions.  The expense of securing any such patent or copyright shall be borne
by the Company.  Employee hereby irrevocably designates and appoints the Company
and each of its duly authorized officers and agents as Employee’s agent and
attorney-in-fact to act for and in Employee’s behalf and stead to execute and
file any document(s) and to do all other lawfully permitted acts to further the
prosecution, issuance and enforcement of patents, copyrights and other
proprietary rights with the same force and effect as if executed and delivered
by Employee.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
9.       Ventures.  If, during the term of this Agreement, Employee is engaged
in or associated with the planning or implementing of any project, program or
venture involving the Company and a third party or parties, all rights in the
project, program or venture shall belong to the Company and shall constitute a
corporate opportunity belonging exclusively to the Company.  Except as expressly
approved in writing by the Company, Employee shall not be entitled to any
interest in such project, program or venture or to any commission, finder’s fee
or other compensation in connection therewith, other than the compensation to be
paid to Employee as provided in this Agreement.
 
10.     Copyright.  Employee recognizes and understands that Employee’s duties
for the Company may include the preparation of materials, including software,
written or graphic materials, and that any such materials conceived or written
by Employee shall be “work made for hire” within the meaning of United States
and other applicable copyright laws.  Employee understands that since such works
are “works made for hire,”  The Company will retain exclusive ownership of all
rights in such materials, including copyrights.
 
11.     Solicitation of Customers.  During his employment by the Company,
Employee will not, either directly or indirectly, on his own behalf or in the
service or on behalf of others, solicit, divert or appropriate, or attempt to
solicit, divert or appropriate, to any competing business any customer or client
of the Company, or any person or entity whose account has been solicited by the
Company.
 
12.     Solicitation of Employees.  During his employment by the Company and for
the one-year period following the termination of such employment for any reason,
Employee shall not, either directly or indirectly, on his own behalf or in the
service or on behalf of others solicit, divert or hire away, or attempt to
solicit, divert or hire away any person then employed by the Company or any
affiliate.
 
13.     Termination Prior to Expiration of the Term.
 
13.1       Termination for Cause.  The Company may terminate Employee’s
employment at any time for “Cause” (as defined in Section 20.2) immediately upon
written notice to Employee.  Such written notice shall set forth with reasonable
specificity the Company’s basis for such termination.
 
13.2       Resignation.  Employee’s employment shall be terminated on the
earlier of the date that is 30 days following the submission or Employee’s
written resignation to the Company or the date such resignation is accepted by
the Company.
 
13.3       Termination Without Cause.  The Company may terminate Employee’s
employment without cause upon written notice to Employee.  Termination “without
Cause” shall mean termination of employment by the Company on any basis other
than termination of Employee’s employment pursuant to Section 13.1.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
14.     Surrender of Records and Property.  Upon termination of his employment
for any reason, Employee shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, and calculations or copies thereof, which are the
property of the Company and which relate in any way to the business, products,
practices or techniques of the Company, and all other property of the Company
and Proprietary Matter, including, but not limited to, all documents which in
whole or in part, contain any trade secrets or confidential information of the
Company, which in any of these cases are in his possession or under his
control.  If Employee purchases any record book, ledger, or similar item to be
used for keeping records of or information regarding the business of the Company
or its customers, Employee shall immediately notify the Company, which shall
then immediately reimburse Employee for the expense of such purchase.
 
15.     Assignment.  This Agreement shall not be assignable, in whole or in
part, by either party without the written consent of the other party, except
that the Company may, without the consent of Employee, assign its rights and
obligations under this Agreement to any corporation, firm or other business
entity (i) with or into which the Company may merge or consolidate, (ii) to
which the Company may sell or transfer all or substantially all of its assets,
or (iii) to any Affiliate.  Upon such assignment by the Company, the Company
shall obtain the assignees’ written agreement enforceable by Employee to assume
and perform, from and after the date of such assignment, the terms, conditions,
and provisions imposed by this Agreement upon the Company.  After any such
assignment by the Company and such written agreement by the assignee, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement including this section.
 
16.     Injunctive Relief.  Employee agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, including, without limitation, the provisions of Sections 3.4,
7, 8, 9, 10, 11,12 and 14.  Accordingly, Employee specifically agrees that the
Company shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of this Agreement. This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages in addition to injunctive relief.
 
17.     Arbitration.
 
17.1       Claims Covered.  The parties shall settle by arbitration all
statutory, contractual and/or common law claims or controversies (“Claims”) that
the Company may have against Employee, or that Employee may have against the
Company or any of its officers, directors, Employees or agents in their capacity
as such or otherwise.  Claims subject to arbitration include (i) claims for
discrimination (including but not limited to, age, disability, marital status,
medical condition, national origin, race, religion, sex, sexual harassment or
sexual orientation); (ii) claims for breach of any contract (express or
implied); (iii) claims for any federal, state or governmental law, statute,
regulation or ordinance; and (iv) tort claims (including but not limited to,
negligent or intentional injury, defamation and termination of employment in
violation of public policy).
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
17.2       Claims Not Covered.  The arbitration of Claims shall not apply to (i)
claims by Employee for workers’ compensation or unemployment insurance; (ii)
claims which even in the absence of these arbitration provisions could not have
been litigated in court or before any administrative proceeding under applicable
federal, state or local law; and (iii) claims by the Company for injunctive
and/or other equitable relief.
 
17.3       Procedures.  Claims shall be settled by arbitration by a single,
neutral arbitrator in accordance with the Natural Rules for Resolution of
Employment Disputes of the American Arbitration Association.  The parties shall
have the right to take depositions and obtain discovery regarding the subject
matter of the arbitration as provided in Title III of Part 4 (commencing with
section 1985) of the California Code of Civil Procedure.  The arbitrator shall
determine all questions of fact and law relating to any Claim, including but not
limited to, whether or not any such Claim is subject to the arbitration
provisions contained herein.  The arbitrator shall issue a written arbitration
decision which shall include essential findings and conclusions on which any
award is based.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  Each party shall pay the fees of its
own attorneys, the expenses of its witnesses and all other expenses connected
with presenting its case, except insofar as such fees or expenses are otherwise
recoverable pursuant to a statutory claim or cause of action, e.g., FEHA, ADEA
or EEO claims.  Other costs of the arbitration, including the cost of any record
or transcripts of the arbitration, administrative fees, the fee of the
arbitrator, and all other fees and costs, shall be borne by the Company.
 
17.4       Remedies.  Employee understands that Employee is waiving the right to
seek remedies in court, including the right to a jury trial.  The arbitrator
shall be empowered to award any relief which might have been available in a
court of law or equity.
 
17.5       Required Notice and Statute of Limitations.  Arbitration shall be
initiated by serving or mailing a written notice to the other party within one
year of the date the complaining party has knowledge of the event first giving
rise to the claim.  If the claim is not properly submitted in this time frame,
all rights and claims that the complaining party has or may have had against the
other party shall be waived and void, even if there is a federal or state
statute of limitations which would have given the complaining party more time to
pursue the claims.  Any notice to be sent to the Company shall be delivered to
the Chairman of the Board of the Company or, if none, to any member of the
Board.  The notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based.
 
18.     Indemnification.
 
18.1       Indemnification of Employee.  The Company shall, to the maximum
extent permitted by law, indemnify and hold Employee harmless for any acts or
decisions made in good faith while performing services for the Company.  To the
same extent, the Company will pay, and subject to any legal limitations, advance
all expenses, including reasonable attorneys’ fees and costs of court-approved
settlements, actually and necessarily incurred by Employee in connection with
the defense of any action, suit or proceeding and in connection with any appeal,
which has been brought against Employee by reason of his service as an officer
or agent of the Company.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
18.2       Indemnification of Company.  Employee shall indemnify and hold the
Company harmless for any acts or decisions made by Employee which constitute
gross negligence or misconduct.  Employee shall pay, and subject to any legal
limitations, advance all expenses, including reasonable attorneys’ fees and
costs of court-approved settlements, actually and necessarily incurred by the
Company in connection with the defense of any action, suit or proceeding and in
connection with any appeal, which has been brought against the Company by reason
of the gross negligence or misconduct of Employee.
 
19.     Miscellaneous.
 
19.1       Governing Law.  This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of California.
 
19.2       Prior Agreements.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, with the
exception of accrual of back wages and vacation time. The parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement which are not set forth herein.
 
19.3       Taxes.  The Company may withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.
 
19.4       Successors.
 
19.4.1           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) or to all or substantially all of the Company’s
business and/or assets shall assume the Company’s obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection or which becomes bound by the terms of this
Agreement by operation of law.
 
19.4.2           Employee’s Successors.  The terms of this Agreement and all
rights of Employee hereunder shall inure to the benefit of, and be enforceable
by, Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
19.5       Amendments.  No amendment or modification of this Agreement shall be
deemed effective unless made in writing signed by the parties hereto.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
19.6       No Waiver.  No term or condition of this Agreement shall be deemed to
have been waived nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.
 
19.7       Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
19.8       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all which
together shall be deemed to be one and the same instrument.
 
19.9       Notices.  Any notice to Employee provided for in this Agreement shall
be given by personal delivery or by mailing such notice by first-class mail
addressed to Employee at the address specified on the execution page of the
Agreement or at such other address as Employee may designate by written notice
to the Company.  All notices shall be deemed delivered upon personal delivery,
or, if mailed in accordance with this provision, three days after deposit in
United States mail.
 
20.     Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:
 
20.1       Affiliate.  “Affiliate” with respect to any person or entity, shall
mean a person or entity that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with, such
person or entity.
 
20.2       Cause.  “Cause” shall mean any of the following:
 
(a)           Commission of a felony or an act of fraud, embezzlement, breach of
trust or other act of gross misconduct.
 
(b)           Misuse, misappropriation or disclosure of any of the Proprietary
Matter, directly or indirectly, or use of it in any way, except as required or
permitted in the course of Employee’s employment.
 
(c)           Misappropriation, concealment, or conversion of any money or
property of the Company.
 
(d)           Intentional damage or destruction of property of the Company.
 
(e)           Reckless conduct which endangers the safety of other persons or
property during the course of employment or while on premises leased or owned by
the Company.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(f)           Willful violation of written policies or rules of the Company.
 
(g)           Willful refusal to follow the direction given by the Company from
time to time or breach of any covenant or obligation under this Agreement or
other agreement with the Company.
 
(h)           Neglect of duty.
 
(i)           The performance of duties in an unsatisfactory manner after being
advised by the Company of such unsatisfactory performance.
 
(j)           Continued incapacity on the part of Employee to perform his
duties, unless waived by the Company.
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 

  THE COMPANY:                     Eco Building Products, Inc.     a Colorado
corporation         Dated: November 1, 2013    
 
By:
/s/ Steve Conboy       Steve Conboy       President                    
EMPLOYEE:                   Dated: November 1, 2013         By:  /s/ Steve
Conboy       Steve Conboy               Address for Notice:  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1
 
DUTIES AND RESPONSIBILITIES
 
 
A CEO (chief executive officer) is in charge of the entire management and
organization of a company. CEOs have a variety of responsibilities and tasks and
do everything they can to ensure that their company is successful.
 
Board of Directors
 
1.
A CEO has a strong connection between the employees of a company and its board
of directors. CEOs are responsible for communicating with the board and
informing it if any changes relate to the company's future or present goals.
CEOs create policies and carry out any specific actions that are recommended by
the board. CEO also assist in the selection and evaluation of all board members.

 
Team Building
 
2.
CEO put together management teams and is in charge of hiring and firing them.
CEO ensure that individuals get along in all departments and find a solution to
problems if any problems occur.

 
Strategy and Vision
 
3.
CEO use their management team as advisers and to assist in planning the
company's future. It's up to the CEO is make final decisions on the company and
how to keep it profitable.

 
Conditions
 
4.
CEO work to create an efficient, positive environment for all employees. How
employees are treated when they make an error, required work wear, benefits, and
risk taking are specifically supervised by the CEO.

 
Allocation
 
5.
CEO set a budget for the company and oversee investment planning. CEOs evaluate
all projects and determine their value to the company.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
13 

--------------------------------------------------------------------------------